Case 3:19-cv-19145-BRM-TJB Document 54 Filed 01/31/20 Page 1 of 1 PageID: 465

                                                                                                                                      Daniel J. DeFiglio
                                                                                                                               Member of New Jersey
                                                                                                                                 and Pennsylvania Bar
                                                                                                                             ddefiglio@archerlaw.com
                                                                                                                                  856-616-2611 Direct
                                                                                                                              856-673-7011 Direct Fax


                                                                                                                                Archer & Greiner, P.C.
                                                                                                                               One Centennial Square
                                                                                                                               Haddonfield, NJ 08033
January 31, 2020                                                                                                                  856-795-2121 Main
                                                                                                                                    856-795-0574 Fax
                                                                                                                                 www.archerlaw.com
VIA E-FILING

The Honorable Brian R. Martinotti, U.S.D.J.
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street, Room 341
Trenton, NJ 08608

     RE: Greco v. Grewal., et al.
         Civil Action No. 3:19-cv-19145-BRM-TJB

Dear Judge Martinotti:

       This office represents Defendants, Gloucester Township Police
Department, Bernard John Dougherty, Nicholas C. Aumendo, Donald B.
Gansky, William Daniel Rapp and Brian Anthony Turchi (“Gloucester
Township Defendants”) in the above referenced matter. The Gloucester
Township Defendants hereby join and adopt the legal arguments set
forth in the supplemental brief of Codefendants, Gurbir S. Grewal, Jared
M. Maples, New Jersey Office of Homeland Security and Preparedness,
Camden County Prosecutor's Office, Jill S. Mayer, and Nevan Soumalis
(“State Defendants”), filed earlier today, and repeat and incorporate same
as if set forth at length herein.

      We thank Your Honor for your attention in this important matter.

                                                                        Very truly yours,

                                                                        ARCHER & GREINER
                                                                        A Professional Corporation


                                                                        By:         /s/ Daniel J. DeFiglio
                                                                                    Daniel J. DeFiglio
DJD/ier
cc: All Counsel of Record (via e-filing)




        Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Red Bank, NJ | New York, NY | Wilmington, DE
